Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered November 12, 1992, convicting defendant following a nonjury trial of the crimes of sodomy in the first degree and sexual abuse in the first degree.
Defendant was convicted after a nonjury trial of the crimes of sodomy in the first degree and sexual abuse in the first degree and sentenced to concurrent prison terms of 7 to 14 years for the sodomy conviction and 3½ to 7 years for the sexual abuse conviction.
We find no error in County Court’s determination that the nine-year-old victim was competent to give sworn testimony in view of the record of County Court’s voir dire, which demonstrates that the victim understood the nature of an oath. We also find that the evidence presented at trial was sufficient to support defendant’s convictions of the crimes charged. Finally, in light of defendant’s criminal record, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.